Citation Nr: 1825960	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  04-15 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression.

3. Entitlement to service connection for coronary artery disease (CAD), to include as secondary to exposure to an herbicide agent and as secondary to service-connected PTSD with depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant, appellant's son and daughter


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1963 to September 1966. He died in 2012 and the appellant is the Veteran's widow. 

For claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) enacted 38 U.S.C. § 5121A (2012) that permits an eligible person to file a request to be substituted for the Veteran for purposes of processing the claim to completion. Effective October 6, 2014, VA published a final rule in the Federal Register adding 38 C.F.R. § 3.1010 addressing substitution under 38 U.S.C. § 5121A following the death of a claimant. See 79 Fed. Reg. 52977 (September 5, 2014). The appellant is properly substituted under these provisions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and December 2003 rating decisions of the Chicago, Illinois Regional Office and a June 2013 rating decision of the Milwaukee, Wisconsin Regional Office. 

In August 2014, the appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ engaged in a colloquy with the appellant toward substantiation of the claims. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

The Board has previously remanded the appeals of service connection for hypertension, to include as secondary to service-connected PTSD with depression and service connection for CAD, to include as secondary to exposure to an herbicide agent and as secondary to service-connected PTSD with depression to the Regional Office. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).   

In October 2014 and April 2016, the Board remanded the appeal of service connection for the cause of the Veteran's death to the Regional Office. There was substantial compliance with the Board's remand directives. Id.    


FINDINGS OF FACT

1. The Veteran's service-connected PTSD with depression did not cause or materially contribute to his death by respiratory failure.

2. At the time of his death, the Veteran was not entitled to receive compensation for his service-connected PTSD with depression that was rated by VA as totally disabling.

3. The Veteran's death was not caused by treatment or examination furnished by VA.

4. The Veteran's hypertension was not caused or aggravated by his service-connected PTSD with depression

5. The Veteran's coronary artery disease was not caused or aggravated by his service-connected PTSD with depression.  

6. The Veteran was not exposed to herbicides while serving on active military duty in Thailand.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for the cause of the Veteran's death have not been met. 38 U.S.C. §§ 1310, 1318 (2017); 38 C.F.R. §§ 3.22, 3.312, 3.361 (2017). 

2. The criteria to establish service connection for hypertension have not been met. 38 U.S.C. § 1131 (2017); 38 C.F.R. § 3.310 (2017).

3. The criteria to establish service connection for coronary artery disease have not been met. 38 U.S.C. §§ 1116, 1131 (2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

After the dependency and indemnity compensation (DIC) claim was received, the RO advised the appellant by letter, dated December 2012, the criteria for DIC and informed the appellant of her and VA's respective responsibilities for obtaining relevant records and other evidence in support of her claim. The duty to notify is satisfied.

The appellant has been advised of (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of death; (2) the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VA's duty to assist the appellant in developing her claim includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records. 38 U.S.C. § 5103A(a) (2012). The claims file contains the Veteran's service treatment and personnel records and post-service treatment records. The duty to obtain relevant records is satisfied. Id.

VA's duty to assist also includes providing a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2009). Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal. She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting her that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication. The Board will proceed to the merits of the appeal.






II. Analyses

A. CAUSE OF THE VETERAN'S DEATH

Entitlement to DIC benefits may be awarded under 38 U.S.C. §§ 1310, 1318 or 1151. Unless specifically limited by a claimant, the Board is required to consider all theories of entitlement to DIC benefits. See 38 C.F.R. § 3.152(a), (b)(1) (2017). Therefore, a generic claim for benefits encompasses all three theories of entitlement listed above. See Stoner v. Brown, 5 Vet. App. 488, 491 (1993).  

38 U.S.C. § 1310

The appellant is the Veteran's "surviving spouse" under 38 C.F.R. §§ 3.1(j), 3.50 (2017). A marriage certificate indicated a valid marriage was conducted in August 1967 under the laws of Illinois. The appellant also lived with the Veteran continuously from the date of marriage to the date of the Veteran's death.  

In addition, the appellant, as the Veteran's surviving spouse, must have been married to the deceased Veteran: (1) within fifteen years after the Veteran's separation from the period of service in which the injury or disease causing the death of the Veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time if a child was born to the surviving spouse and the Veteran before or during the marriage. 38 C.F.R. § 3.54(c) (2017). The evidence shows that the appellant was married to the deceased Veteran for one year or more. 

The Veteran's death after service will be considered to have been due to a service-connected disability when there is evidence that the service-connected disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a) (2017). 

A service-connected disability is the principal cause of death when it, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b) (2017). 

A service-connected disability is the contributory cause of death when it contributed substantially or materially to, combined to cause, or aided or assisted in the Veteran's death. 38 C.F.R. § 3.312(c) (2017). Minor service-connected disabilities, particularly those that are either static, i.e. not capable of worsening, or that do not affect a vital organ are not generally considered to have contributed to a death primarily resulting from an unrelated disability. 38 C.F.R. § 3.312(c)(2) (2017). The primary inquiry is whether the service-connected disability had debilitating effects that rendered the Veteran materially less capable of resisting the effects of the primary cause of death. 38 C.F.R. § 3.312(c)(3) (2017). The fact that the primary cause of death would have been fatal regardless of any other conditions is irrelevant, and does not render a contributory cause analysis moot; instead, the Board must consider whether a service-connected disability contributed to or accelerated death. 38 C.F.R. § 3.312(c)(4) (2017). 

The Veteran's death certificate indicated that the cause of death was respiratory failure due to or as a consequence of end stage chronic obstructive pulmonary disease (COPD). The certificate also indicated that coronary artery disease (CAD) and hyperlipidemia were significant conditions that contributed to the Veteran's death but did not result in the underlying cause of death. 

At the time of the Veteran's death, service connection was not in effect for respiratory failure, COPD or CAD, however PTSD with depression was service connected and evaluated at 100 percent disabling since July 15, 2003. 

The appellant contends that the Veteran's service-connected PTSD with depression caused or materially contributed to his death by respiratory failure because the Veteran's tobacco use and alcohol consumption were manifestations of his PTSD. 

In his September 1963 pre-entrance medical history report, the Veteran answered in the negative as to whether he once had or currently had any drug, narcotic or excessive drinking habits. In the Veteran's September 1963 pre-entrance medical examination report, no relevant abnormalities were noted. 

In his July 1966 pre-separation medical history report, the Veteran answered in the negative as to whether he once had or currently had any drug, narcotic, or excessive drinking habits. 

In a May 2015 VA medical opinion, the VA examiner opined that the Veteran's service-connected PTSD did not cause the Veteran to use or increase the use of tobacco products because there was no consensus in the medical literature regarding increased abuse of various substances over the general population. 

In a May 2016 addendum to the May 2015 VA medical opinion, the VA examiner opined that the Veteran's documented tobacco and alcohol consumption were not manifestations of his service-connected PTSD. The examiner indicated that the Veteran's timeline of tobacco and alcohol use was vague - an August 2012 private treatment record noted that the Veteran stopped smoking cigarettes twenty years ago after smoking one to two packs per day for several years; and an April 2010 VA treatment record noted that the Veteran began heavily consuming alcohol in service and slowed down in the 1990s. 

The VA examiner also referenced the research study "The association between substance abuse disorders and mortality among a cohort of veterans with PTSD: variation by age cohort and mortality type" which examined the association between substance abuse disorders and mortality among veterans with PTSD. The examiner noted that association does not indicate causation and the conclusion that PTSD causes substance abuse was not established from this research study. 

In the August 2017 VA medical specialist opinion, the examiner opined that the Veteran's tobacco use was not a manifestation of his service-connected PTSD. The examiner noted that although the research study cited above indicated an association between PTSD and substance abuse disorders, such an association does not indicate causation. The examiner also noted that although the Veteran began smoking cigarettes in service, there was no evidence that the Veteran's cigarette use was a manifestation of his PTSD. 

A preponderance of the evidence is against a finding that the Veteran's service-connected PTSD caused or materially contributed to his death by respiratory failure. At service separation, the Veteran answered in the negative as to whether he once had or currently had any drug, narcotic, or excessive drinking habits. The May 2016 and August 2017 VA examiners opined that the Veteran's tobacco and alcohol use were not manifestations of his service-connected PTSD. Both examiners, in referencing the research study, indicated that an association between PTSD and substance disorders did not indicate causation. Therefore, service connection is not warranted and the claim is denied.      

38 U.S.C. § 1318

As the Veteran's surviving spouse, supra, the appellant must have been married to the Veteran for: (1) one year or more immediately preceding the Veteran's death; or (2) any period of time if a child was born of the marriage or was born to them before the marriage. 38 U.S.C. § 1318(c) (2012); 38 C.F.R. § 3.22(d) (2017). The evidence indicates that the appellant was married to the Veteran for one year or more immediately preceding the Veteran's death. 

Even if a veteran died of non-service connected causes, VA will award DIC benefits in the same manner as if the veteran's death were service-connected if: (1) the Veteran's death was not the result of willful misconduct; and (2) the Veteran at the time of his death was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling: (i) for a continuous period of at least 10 years immediately preceding death; (ii) continuously since the veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) for a continuous period of not less than one year immediately preceding death, if the veteran was a former prisoner of war. 38 C.F.R. § 3.22(a) (2017). 

A single disability rated at 100 percent, a combined schedular rating of 100 percent, or a total disability rating based on individual unemployability (TDIU) that was in effect at the time of death will satisfy the requirement of whether a veteran was in receipt of compensation for being rated as totally disabled. 38 C.F.R. § 3.22(c) (2017). 

"Entitled to receive" means that the veteran filed a claim for disability compensation during his or her lifetime and (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for a period specified in 38 C.F.R. § 3.22(a)(2) but for clear and unmistakable error (CUE) committed by VA; or (2) a retroactive award of benefits is warranted under 38 C.F.R. § 3.156(c); or (3) the veteran, at the time of death, had a service-connected disability that was continuously rated totally disabling for the period specified in 38 C.F.R. § 3.22(a)(2), but was not receiving compensation due to withholding or personal election. 38 C.F.R. § 3.22(b) (2017).

The evidence does not indicate that the Veteran's death was the result of some, if any, willful misconduct. Although the Veteran was not granted service connection for PTSD until after his death, the "in receipt of" requirement is satisfied because he was rated at 100 percent disabling since July 15, 2003. However, his total rating for PTSD was not in effect for the required period of time - July 15, 2003 to August 22, 2012 is not for at least ten years immediately preceding the Veteran's death; the Veteran separated service on September 21, 1966 and the effective date of July 15, 2003 is not within at least five years after September 21, 1966; and the evidence does not show that the Veteran was a former prisoner of war.  

Although the Veteran filed his claim of service connection for PTSD during his lifetime, he was not "entitled to receive" compensation during his lifetime because there was no allegation of CUE committed by VA; no retroactive award of benefits was warranted under 38 C.F.R. § 3.156(c); and compensation was not withheld due to personal election. Therefore, the preponderance of the evidence is against the claim.

B. SERVICE CONNECTION

Service connection shall be granted on a secondary basis under 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder caused or aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

HYPERTENSION

The appellant contends that the Veteran's tobacco abuse disorder, as a manifestation of his service-connected PTSD, caused or aggravated his hypertension. 

In the May 2015 VA medical opinion, the examiner opined that the Veteran's hypertension was not caused or aggravated beyond its natural progression by his service-connected PTSD with depression because the known and accepted risk factors for hypertension are family history, male sex, age, poor diet, obesity, alcohol and inactivity. 

As noted above, in the May 2016 addendum to the May 2015 VA medical opinion, the examiner indicated that the Veteran's tobacco and alcohol use were not manifestations of his service-connected PTSD with depression. The examiner opined that the Veteran's PTSD did not cause or aggravate his hypertension beyond its natural progression. The examiner noted the known and accepted risk factors for hypertension in the May 2015 VA medical opinion. In addition, the examiner referenced an October 1993 private treatment record that noted the Veteran's history of myocardial infarction and abnormal lipids which suggested a link between smoking and lipids, and there was no mention of PTSD or other affective disorders. 

As noted above, in the August 2017 VA medical specialist opinion, the examiner opined that the Veteran's tobacco use was not a manifestation of his service-connected PTSD. The examiner also opined that the Veteran's PTSD, irrespective of tobacco use, did not cause or aggravate his hypertension beyond its natural progression. The examiner indicated it has not been established that PTSD directly causes or aggravates hypertension beyond its natural progression and that the known and accepted risk factors for hypertension include age, male sex, family history, poor diet inactivity, obesity and alcohol consumption.    

A preponderance of the evidence is against a finding that the Veteran's hypertension was caused or aggravated by his service-connected PTSD with depression. Two VA examiners indicated that the Veteran's tobacco and alcohol consumption were not manifestations of his PTSD and opined that the Veteran's PTSD did not cause or aggravate his hypertension beyond its natural progression. Therefore, service connection is not warranted and the claim is denied.  

CORONARY ARTERY DISEASE

In the May 2015 VA medical opinion, the examiner opined that the Veteran's CAD was not caused or aggravated by his service-connected PTSD with depression because the known and accepted risk factors for CAD are elevated LDL cholesterol, low HDL cholesterol, hypertension, family history, diabetes, smoking and obesity. 

As noted above, in the May 2016 addendum to the May 2015 VA medical opinion, the examiner indicated that the Veteran's tobacco and alcohol use were not manifestations of his service-connected PTSD. The examiner opined that the Veteran's PTSD with depression did not cause or aggravate his CAD beyond its natural progression. The examiner referenced an October 1993 private treatment record that noted the Veteran's history of myocardial infarction and abnormal lipids which suggested a link between smoking and lipids, and there was no mention of PTSD or other affective disorders. 

As noted above, in the August 2017 VA medical specialist opinion, the examiner opined that the Veteran's PTSD, irrespective of tobacco use, did not cause or aggravate his CAD beyond its natural progression. The examiner indicated it has not been established that PTSD directly causes or aggravates CAD beyond its natural progression and that the known and accepted risk factors for CAD are hypertension, elevated LDL cholesterol, low HDL cholesterol, diabetes, obesity, smoking and family history.  

A preponderance of the evidence is against a finding that the Veteran's CAD was caused or aggravated by his service-connected PTSD with depression. Two VA examiners indicated that the Veteran's tobacco and alcohol consumption were not manifestations of his PTSD and opined that the Veteran's PTSD did not cause or aggravate his CAD beyond its natural progression. Therefore, service connection is not warranted and the claim is denied.

As noted in an August 2010 Board remand, although the Veteran periodically claimed he served in Vietnam, his service personnel records did not support his assertion. The appellant contends that the Veteran was exposed to Agent Orange while he was stationed in Thailand. 

VA's Compensation and Pension Service has determined that a special consideration of herbicide agent exposure on a factual basis should be extended to Air Force Veterans whose duties placed them on or near the perimeters of certain Royal Thai Air Force Bases (RTAFBs) anytime between February 28, 1961, and May 7, 1975. The listed Thai military facilities include Utapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang RTAFBs. If a Veteran's military duties, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, placed him or her near the air base perimeter, then VA is to concede herbicide agent exposure on a direct or facts found basis. VA Adjudication Procedures Manual, M21-1MR, Part IV.ii.1.H.5.a-b.

The Veteran's military personnel records (MPRs) indicate that he served in Thailand from February 29, 1964 to February 14, 1965. The MPRs also indicated effective March 2, 1964, the Veteran's principal duty or military occupational specialty (MOS) was water supply specialist. 
On May 13, 1964, the Veteran received special orders that directed the Veteran to change his duty station from Korat, Thailand to Ubon, Thailand with a report date of May 14, 1964. On November 4, 1964, the Veteran received an Article 15 for being "negligent in performing [his] duties while on guard duty" on November 2, 1964 at 2315 hours (11:15 p.m.) in Ubon, Thailand. 

The Defense Personnel Records Information Retrieval System (DPRIS) indicated that the primary mission of the Veteran's 1964 unit, the 379th Signal Battalion, was to operate and maintain the communication-electronics base in Thailand. The unit's additional mission was to support the 9th logistical command in Korat, Thailand. The DPRIS also indicated that the unit's history did not document the use, storage, spraying, testing or transporting of Agent Orange or other tactical herbicides and that the unit's history did not indicate that its unit members were assigned any duty on the perimeters of RTAFBs. 

A preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange while he was stationed in Thailand from February 29, 1964 to February 14, 1965. The Veteran's MOS, while he was stationed in Thailand, was water supply specialist and the DPRIS indicated that the Veteran's unit did not assign any of its members to guard duties on or near the perimeters of RTAFBs. Although the Veteran received an article 15 for "negligent guard duty," it is not clear whether his guard duty required him to be near the perimeters of RTAFBs. Therefore, service connection is not warranted and the claim is denied.  


ORDER

Service connection for the cause of the Veteran's death is denied. 

Service connection for hypertension is denied. 

Service connection for coronary artery disease is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


